Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on October 21, 2020 was filed after the mailing date of the application on June 25, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 

4.	Claims 1-19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,732,710 B2. Although the claim at issue is not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each and every limitation of claims 1-19 of U.S. Patent No. US 10,732,710 B2 reads on the corresponding limitation of claim 1-19 of the current application 16/912686. Both the current application and published patent disclose a wearable device comprises at least one processor configured with instructions to establish a communication channel between first and second users in a virtual reality(VR) or augmented reality (AR) setting.

Comparing claims of the current application and claims 1-19 of the U.S. Patent No. US 10,732,710 B2 is given below:- 

Claim 1 corresponds to claim 1 of US patent US 10,732,710 B2;

Claim 2 corresponds to claim 2 of US patent US 10,732,710 B2;

Claim 3 corresponds to claim 3 of US patent US 10,732,710 B2;

Claim 4 corresponds to claim 4 of US patent US 10,732,710 B2;

Claim 5 corresponds to claim 5 of US patent US 10,732,710 B2;

Claim 6 corresponds to claim 6 of US patent US 10,732,710 B2;

Claim 7 corresponds to claim 7 of US patent US 10,732,710 B2;
Claim 8 corresponds to claim 8 of US patent US 10,732,710 B2;

Claim 9 corresponds to claim 9 of US patent US 10,732,710 B2;

Claim 10 corresponds to claim 10 of US patent US 10,732,710 B2;

Claim 11 corresponds to claim 11 of US patent US 10,732,710 B2;

Claim 12 corresponds to claim 12 of US patent US 10,732,710 B2;

Claim 13 corresponds to claim 13 of US patent US 10,732,710 B2;

Claim 14 corresponds to claim 14 of US patent US 10,732,710 B2;

Claim 15 corresponds to claim 15 of US patent US 10,732,710 B2;

Claim 16 corresponds to claim 10 of US patent US 10,732,710 B2;

Claim 17 corresponds to claim 17 of US patent US 10,732,710 B2;

Claim 18 corresponds to claim 18 of US patent US 10,732,710 B2; and
Claim 19 corresponds to claim 19 of US patent US 10,732,710 B2.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 10, 12, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osman et al.(US 2018/0005429 A1) (herein after Osman).

Regarding claim 10, Osman teaches a method, comprising:

using player-to-player(first user host, second user guest, fig.6) eye contact(point of gaze, POG) to identify whether a first player in an augmented reality(AR) or virtual reality(VR) game(VR scene provided may include a virtual reality game, ---, virtual reality sports game, Para-60) has established eye contact with a second player(608, fig.6, Para-74: For example, in operation 608, gaze information for a guest (second user) and a host (first user) is detected and processed to determine respective points of gaze); and
(first user host) and second players(second user guest), establish a communication channel between the first and second players (610, fig.6, Para-74: Once the POG of the guest and host is determined, operation 610 displays within the shared VR of the guest and indication of the host's POG.  Operation 610 also displays within the shared VR of the host an indication of the guest's POG), wherein the game is a VR game(Para-60) and identifying that the first player has made eye contact with the second player comprises determining that the first player has looked toward a virtual location of the second player(708, 710, fig.7, Para-45, 76) in VR space(VR space) of the VR game(Para-60).

Regarding claim 12, Osman teaches the method of claim 10, comprising maintaining the communication channel only as long as the first and second players are identified as having eye contact with each other(dynamic entering and leaving of virtual reality environment, Para-46, 59, 68, 71).

Regarding claim 13, Osman teaches the method of claim 10, comprising  establishing the communication channel responsive to a determination that the first and second players are (over time, Para-11, 46).

Regarding claim 15, Osman teaches the method of claim 10, wherein the game is an AR game(virtual reality game, Para-60), and identifying that the first player has made eye contact with the second player comprises determining that the first player has looked toward a physical location of the second user(Para-73).

Regarding claim 16, Osman teaches a system, comprising:

at least one camera(310, 312 or 318, 322, fig.3, Para-53, 75) configured to produce image signals of (Para-53, 63, 74-76); and 

at least one processor(computer 1 or computer 2, fig.3, Para-60, 61) configured with instructions for:

executing eye tracking of the users using the image signals from the camera to render an output(Para-74, 75); and

establishing at least a communication channel between the first and second users responsive to the output satisfying at least one criteria(610, fig.6, Para-74: Once the POG of the guest and host is determined, operation 610 displays within the shared VR of the guest and indication of the host's POG.  Operation 610 also displays within the shared VR of the host an indication of the guest's POG), the at least one criteria comprising:

identifying that the first user has looked toward a virtual location of the second user(708, 710, fig.7, Para-45, 76) in VR space(VR scene) of a VR video game(Para-60).

Regarding claim 17, Osman teaches the system of claim 16, wherein the instructions are executable for: 

maintaining the communication channel as long as the first and second users are identified as having eye contact with each other(dynamic entering and leaving of virtual reality environment, Para-46, 59, 68, 71).

Regarding claim 18, Osman teaches the system of claim 16, wherein the instructions are executable for establishing the communication channel responsive to a determination that the first and second users are identified as having eye contact with each other for at least a non-zero time period(over time, Para-11, 46).

Claim Rejections - 35 USC § 103


7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



10.	Claims 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Osman et al.(US 2018/0005429 A1) in view of Ballard et al.(US 2015/0153922 A1) (herein after Ballard).

Regarding claim 11, Osman is not found to teach expressly the method of claim 10, wherein the communication channel comprises a private chat channel.

However, Ballard teaches the method, wherein the communication channel comprises a private chat channel (private chatting Para-199, 224: AR device 200 may allow for communication between users that can see each other but are too far away to talk at a normal or acceptable speaking volume, users that wish to speak privately or secretly even though others are present in a room, users that are relatively nearby but cannot see each other, and the like).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to modify Osman with the teaching of Ballard to include the feature in order to enhance viewing experience with wearable device effectively while allowing for increased and efficient communication abilities between individuals by providing a natural and easy-to-use experience.

Regarding claim 14, Osman is not found to teach expressly the method of claim 10, comprising allowing a third player to access the communication channel responsive to identifying that the first and second players are both looking at the third player.

However, Ballard teaches a method for unlocking a wearable device, comprising allowing a third player to access the communication channel responsive to identifying that the first and second players are both looking at the third player (fig.13, Para-210: further, while AR device 200 is described as initiating communication link 1305 based on being oriented toward user 1301, it should be understood that communication link 1305 may be initiated based on AR device 200 being oriented toward any of users 1302, 1303, 1304 (or being generally oriented toward two or more of them)(Para-217, 218, 222, 224: consistent with disclosed embodiments, a device, such as an AR device, may establish a communication link with another device based on an orientation of a user of the AR device, such as an orientation that includes the user looking at another individual. This feature may align naturally with the normal interaction of human communication, where users look at each other while talking. The ability to communicate through an AR device based on looking at another person may allow for improved and efficient communication in a simple and natural manner, allowing people to more easily communicate in instances when it may otherwise be difficult). 

The prior art, as embodied in the teachings of Osman, and Ballard, included each element claimed, although not  necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods and in that combination each element merely performs the same function as it does separately.  Such combination is desirable as it provides a system capable of communicating more than two users or players.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Osman et al.(US 2018/0005429 A1) in view of SHRUBESOLE et al.(US 2017/0359456 A1) (herein after SHRUBESOLE).

Regarding claim 19, Osman is not found to teach expressly the system of Claim 16, wherein the instructions are executable for terminating the communication channel responsive to a signal imparted by one or more eyes of at least one of the users, the signal comprising blinking.

However, SHRUBSOLE discloses a communication system comprising head wearable device(Para-1), where user could control/terminate communication session by issuing a command to the system(Para-112).  As SHRUBSOLE discloses the system of blinking signal(blinking as gesture, Para-109) to acknowledge the confirmation of pairing between two head-mounted display devices, it is obvious to one of ordinary skill in the art and known in the technology to terminate pairing session between two HMD devices using similar eye blinking signal so that a player could leave game environment using eye blinking gesture signal.
Examiner Note

12.	The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative 
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access 



/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692

 March 13, 2021